DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 28 January 2021 has been entered.
Withdrawn Rejections
The rejections of record in the previous Office action (Final Office action mailed 01 October 2020) not repeated herein have been withdrawn in view of applicant’s amendments to the present claims.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claim(s) 14, 16, 17, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Hantman et. al. US 2007/0029275.
Regarding claims 14, 16, 17, 21, Hantman teaches a dispenser comprising a two-chamber or multi-chamber system wherein one chamber is smaller than the other, wherein the dispenser comprises one or more airtight sealable outlet nozzles and wherein once outlet nozzle is smaller than the other, and wherein the dispenser allows for simultaneous and separate application of products (squeezing) [0012, 0058, 0064]. The present limitations relating to what the dispenser is used/configured for are intended use limitation and do not result in a structural change. Applicant is reminded, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” (MPEP 2144 II.).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 14, 16-18, 21, 22 is/are rejected under 35 U.S.C. 103 as being unpatentable Hantman et. al. US 2007/0029275 in view of Ikada et al. JP 2005318839, Valdes US 5,019,414 and Creehan et. al. US 5,501,867.
Regarding claims 14, 16, 17, Hantman discloses a dispenser for simultaneous and separate application of condiments comprising a multi-chamber system wherein one chamber is configured to hold less product than the other [0064], the dispenser further comprises outlet nozzles associated with the chambers wherein the outlet nozzles comprises apertures to allow for fluid access from the interior chambers to the outside the bottle (Figure 4). The outlet nozzles are airtight sealable [0058], wherein the chambers have separate outlet nozzles (figures), and wherein simultaneous and separate application occurs by external pressure (squeezing [0012]). Hantman further teaches the compartments of different size “is most desirable when a seller wants to sell more of a first product in the bottle than a second product (e.g. more ketchup than mustard). Both products are expelled at a rate that corresponds to the volume of the product's respective chamber (e.g., if the products have a 1/3 to 2/3 volume ratio, then the first product is expelled half as fast as the second product). To help ensure that both chambers empty the products evenly, so that the amount of both products remaining in the bottle corresponds with the volume in both chambers (e.g., both products empty at the same time), the opening of the flip cap 40 can be sized to correspond to the thickness of the respective product. For example, if the products in both chambers have the same thickness, then the opening 52 should be larger than the opening 50. Accordingly, the square surface areas of the bottle cap apertures are proportional to the corresponding volumetric areas of the bottle so sectioned.” [0064]. 
Hantman does not expressly disclose the dispenser as configured to contain flambéing paste and pasty grilling sauce, however, said limitations are directed to the intended use of the claimed dispenser and does not change the structure of the dispenser. Applicant is reminded, “"[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co.v.Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)” (MPEP 2144 II.).  Hantman teaches the container to store and display sauce products and wherein external pressure is “obtained and regulated by building up…” by squeezing. Thus, the present claims do not result in a patentable difference over the prior art and it would have been obvious for one to fill the container with any sauce desired. 
Ikada teaches flambéing grilling products (steaks [0019]) by applying a flambéing paste comprising an edible alcohol added to an edible fat and emulsified and mixed to be integrated into gel form [0006]. 
Valdes teaches it is known in the art to have pipeable gelled composition consisting of ethyl alcohol, food grade salts, etc. which are placed/sold in tubes for home use (col. 4, lines 40-45; col. 10; col. 12, line 50).
 Creehan teaches a composition for seasoning and preparing food items for grilling wherein an egg, tomatoes, or mustard-based sauce composition is applied to the grilled food product prior to placing the food on the grill as a marinating sauce (col. 1, lines 40-60; col. 3, lines 1-30). Creehan is considered a “pasty” sauce as required by applicant. 
One would have been motivated to modify the invention of Hantman by adding a pipeable composition of Ikada and Creehan to the grilled product (Ikada mentions steaks) to provide a convenient, easily released (pipeable) product with added flavor and would have been motivated to store both sauces to the container of Hantman since it allowed for multiple and separate sauces. Furthermore, with respect to the flambéing paste being smaller than the volume 
Regarding claims 18, 21, 22, claim 17 is applied as state above. Hantman does not expressly teach one nozzle above the other or one nozzle being smaller than the other, however, Hantman does state, “The side-by side nozzles are bulky, awkward, complex, and inefficient” [0008] and Figures 4-6 show the dispensing nozzles as one above the other and [0022] teaches the nozzles can be different shapes (one would understand that different shapes would also constitute different sizes). Furthermore, given Hantman’s teaching concerning side-by-side nozzles and the disclosure of providing different shapes and since there are only a finite number of predictable potential solutions associated with the nozzle placement (stacked or side-by-side) and shapes (same or different), a person of ordinary skill would have found it obvious to try known placement position of one above the other and shapes of different sizes, with a reasonable expectation of success (MPEP 2143 E) and would have found it obvious to configure and size  the nozzles in any way which released the product in the desired way/amount (MPEP 2144 IV) . 

Allowable Subject Matter
Claims 13 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art fails to teach or suggest a method for flambéing grilling products wherein at least one pasty grilling sauce and at least one flambéing paste is simultaneously and separately applied to the food product in a layered order of having the pasty sauce on the surface of the food and the flambéing paste on the pasty sauce, wherein application comprises regulating pressure build up in a multi-.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 28 January 2021, with respect to claim 14 and claims dependent thereof, have been fully considered but they are not persuasive.
It is noted that currently amended claim 14 are directed to the intended use of the claimed dispenser and does not change the structure of the dispenser. As stated in the above rejection, Hantman teaches sauces dispenser comprising different sauce products and wherein external pressure is “obtained and regulated by building up…” by squeezing. Given that the dispenser of Hantman teaches all the structural limitations of the present claim and that the present claim limitation contains a recitation with respect to the manner in which a claimed apparatus is intended to be used, it does not differentiate the claimed dispenser from the prior art dispenser (see MPEP 2144 II.).  
With respect to new claims 21 and 22, as stated in the rejection above, it obvious to configure and size the nozzles in any way which released the product in the desired way/amount (MPEP 2144 IV). The present claims are not sufficient to be considered patentably distinct from the prior art dispenser. Thus, applicant’s argument is not persuasive.  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LELA S. WILLIAMS whose telephone number is (571)270-1126.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/DONALD R SPAMER/Primary Examiner, Art Unit 1799